Henderson, J.,
concurring.
Sitting in the district court I sustained the demurrer in this case on the authority of Yearian v. Spiers, 4 Utah, 482, decided by this court, which is directly in point. I have carefully examined the learned and able opinion of my brother Boreman in that case, and while I agree with him that in conferring upon the territorial legislature the power to fix the jurisdiction of justices of the peace, they meant only to confer the rights to give such jurisdiction as the title “justice of the peace” implied, having reference to the judicial history and customs of the country: but within this limit all questions of public policy and propriety are for the legislature. I do not think that the act under consideration extends this limit, as is shown by the authorities referred to in the opinion of the chief justice, I therefore concur in the opinion of the chief justice that the judgment of the district court should be reversed.
Boreman, J., dissented.